Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communication on 7/14/2022. 
Claims 1-26 are pending in this application.
Claims 1-12, 18 have been cancelled.
Claims 13, 24 have been amended.
Claims 13-17, 19-26 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “adjusting based on the at least one second signal components of the fluid-conveying device, the control system, or both, to control operation of the fluid-conveying device into a state of the pump unit in which the pump unit is protected from the cyber attack, further cyber attacks, or both, wherein the adjusting step includes activation of an energy storage device for maintaining the power supply of the pump unit during the cyber attack” as recited in claim 13 and similarly stated in claim 24. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 13-17, 19-26 indicated claims 13-17, 19-26 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446